DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (PG Pub. No. US 2019/0371903 A1) in view of Zhang et al. (Patent No. US 10,825,736 B1).
Regarding claim 1, Bao teaches a method of forming a semiconductor device, comprising:  
forming a first stack structure (¶ 0060: 214a) and a second stack structure (214b) in a first area over a substrate (fig. 7 among others: 214a and 214b disposed over respective regions 202 and 204 in device area of substrate 210), wherein each of the first stack structure and the second stack structure includes semiconductor layers (¶ 0060: each stack comprises respective Si channels 216a and 216b) separated from each other and stacked up along a direction generally perpendicular to a top surface of the substrate (fig. 7: each stack includes channels 216a or 216b separated from each other and stacked up along a direction generally perpendicular to a top surface of substrate 210); 
depositing a first interfacial layer (¶ 0061: 218) around each of the semiconductor layers of the first stack structure and the second stack structure (fig. 7: 218 deposited around 216a and 216b of respective stacks 214a and 214b); 
depositing a gate dielectric layer (¶ 0061: 220) around the first interfacial layer of the first stack structure and the second stack structure (fig. 7: 220 deposited around 218 of respective stacks 214a and 214b); 
forming a dipole oxide layer (¶ 0062: 230) around the gate dielectric layer of the first stack structure and the second stack structure (fig. 8: 230 formed around 220 of respective stacks 214a and 214b); 
removing the dipole oxide layer around the gate dielectric layer of the second stack structure (¶ 0065 & fig. 11: dipole layer 230 corresponding to region 204 removed);
performing an annealing process to the semiconductor device to form a dipole gate dielectric layer for the first stack structure (¶ 0071: anneal process forms dipole gate dielectric layer from 230 in region 202) and a non-dipole gate dielectric layer for the second stack structure (implicit: since 230 removed from region 204, dipole gate dielectric layer not formed, meeting the broadest reasonable interpretation of “a non-dipole gate dielectric layer”); 
depositing a first gate electrode (¶¶ 0056, 0072: composite electrode including elements 190a and 190b) around the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure (fig. 18: 190a formed around dipole gate dielectric layer of stack in region 202, 190b formed around non-dipole gate dielectric layer of stack in region 204); and
forming a metal fill layer (pp 0072: 275) on the conductive material disposed directly on the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure (fig. 18: 275 formed directly on 190a and 190b).
Bao further teaches the semiconductor device comprises a CMOS device (¶ 0035), and the gate electrode around the dipole gate dielectric layer is comprised by a first conductivity-type device (¶ 0056: gate electrode portion around the dipole dielectric included in a first conductivity-type device) and the gate electrode around the non-dipole gate dielectric layer is comprised by a second conductivity-type device (¶ 0056: gate electrode portion around the non-dipole dielectric included in a second conductivity-type device).
Bao does not teach wherein 
depositing the first gate electrode includes depositing the same conductive material directly on the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure such that the same conductive material interfaces with the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure, and 
forming the metal fill layer on the same conductive material disposed directly on the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure.
Zhang teaches a method of forming a semiconductor device (fig. 10) including a dipole device and a non-dipole device (col. 9 lines 64-65: 100 and 100', similar to that of Bao), wherein the method comprises depositing a same conductive material (col. 8 lines 17-18: 96, similar to 190a/190b of Bao) directly on a dipole gate dielectric layer of the first stack structure (fig. 9 & col. 8 lines 64-65: 96 deposited directly on 62, which is a gate dielectric of dipole device 100, and therefore meets the broadest reasonable interpretation of a "dipole gate dielectric layer") and a non-dipole gate dielectric layer of the second stack structure (fig. 9 & col. 8 lines 64-67: 275 also deposited directly on 64, which is a gate dielectric of non-dipole device 100') such that the same conductive material interfaces with the dipole gate dielectric layer of the first stack structure and the non-dipole gate dielectric layer of the second stack structure (fig. 9: 96 disposed directly on gate dielectric layer 62 of dipole device 100 and on gate dielectric layer 64 of non-dipole device 100').

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate electrode deposition of Bao such that the same conductive material is deposited directly on the dipole and non-dipole gate dielectric layers, as a means to provide work function tuning for various device types, such as high Vt and low Vt of different conductivity-type devices (Zhang, col. 3 lines 31-42, similar to the device conductivities of Bao) without the need to selectively form, or pattern and remove, portions of the gate electrode material.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the common gate electrode material of Zhang could be combined with the different dipole gate dielectrics of Bao, with no change to their respective functions. 

Regarding claim 31, Bao in view of Zhang teaches the method of claim 1, wherein the first stack structure is associated with a first transistor having a first-type of conductivity and the second stack structure is associated with a second transistor having a second-type of conductivity that is opposite the first-type of conductivity (Bao, ¶ 0073: 202 and 204 comprise opposing conductivity type transistors, and Zhang, col. 3 lines 34-37: dipole and non-dipole materials enable formation of different conductivity-type devices).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Zhang as applied to claim 1 above, and further in view of Smith et al. (PG Pub. No. US 2021/0013111 A1) and Zhang et al. (PG Pub. No. US 2020/0279777 A1, hereinafter referenced as 'Zhang-777').
Regarding claim 3, Bao in view of Zhang teaches the method of claim 1, comprising first and second stacks of semiconductor layers separated from each other and stacked up along the direction generally perpendicular to the top surface of the substrate (Bao, fig. 7: each stack includes channels 216a or 216b separated from each other and stacked up along a direction generally perpendicular to a top surface of substrate 210).  Bao in view of Zhang further teaches the first and second stacks comprise nFET and pFET devices (Bao, ¶ 0073: 216a disposed in nFET region 202, 216b disposed on pFET region 204), and/or includes a multi-Vt scheme (Bao, ¶ 0073: regions 202 and 204 can have respective second Vt's in accordance with this alternative multi-Vt scheme).
Bao in view of Zhang does not teach the method further comprising: 
forming a third stack structure and a fourth stack structure in a second area over the substrate, wherein each of the third stack structure and the fourth stack structure includes semiconductor layers separated from each other and stacked up along the direction generally perpendicular to the top surface of the substrate; 
forming a second interfacial layer around each of the semiconductor layers of the third stack structure and the fourth stack structure, wherein a thickness of the second interfacial layer is less than a thickness of the first interfacial layer; 
depositing the gate dielectric layer around the second interfacial layer of the third stack structure and the fourth stack structure; 
depositing a second gate electrode around the gate dielectric layer of the third stack structure, wherein a material of the second gate electrode is different than a material of the first gate electrode; and 
depositing a third gate electrode around the gate dielectric layer of the fourth stack structure, where a material of the third gate electrode is different than the material of the second gate electrode and the material of the first gate electrode.
Smith teaches a method comprising:
forming first and second stack structures (¶ 0063 & fig. 2: 126 and 124, similar to 214a and 214b of Bao) in a first substrate area (¶ 0063 & fig. 1: 126 and 124 disposed in substrate region 120);
forming a third stack structure and a fourth stack structure in a second area over the substrate (¶ 0063 & fig. 1: 114 and 116 formed in substrate region 110), wherein each of the third stack structure and the fourth stack structure includes semiconductor layers (¶ 0063: 112a, 112b, 112c, similar to 216a/216b of Bao) separated from each other and stacked up along the direction generally perpendicular to the top surface of the substrate (fig. 1: 112a/112b/112c separated from each other and stacked up along the direction generally perpendicular to top surface of a non-illustrated substrate); 
forming a second interfacial layer (¶ 0064: 230) around each of the semiconductor layers of the third stack structure and the fourth stack structure (fig. 2: 230 formed around each of the semiconductor layers 212a, 212b and 212c, equivalent to 112a/112b/112c of fig. 1); 
depositing a gate dielectric layer (¶ 0065: 334) around the second interfacial layer of the third stack structure and the fourth stack structure (fig. 3: 334 deposited around 230 of stacks 214 and 216); 
depositing a second gate electrode (¶¶ 0069-0082: 638 & 1044) around the gate dielectric layer of the third stack structure (fig. 10: 638 and 1044 deposited around 334 of 914, equivalent to 214 of fig. 2), wherein a material of the second gate electrode is different than a material of a first gate electrode around the first stack structure and the second stack structure (fig. 10: the material deposited on stack 914 includes 638, the material deposited on stacks 926 and 924 does not include 638); and 
depositing a third gate electrode (¶ 0072: 1004) around the gate dielectric layer of the fourth stack structure (fig. 10: 1004 deposited around 334 of 916), where a material of the third gate electrode is different than the material of the second gate electrode (fig. 10: material deposited around 916 does not include 638) and the material of the first gate electrode (fig. 10: material deposited around 926 and 924 does not include 638).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Zhang with the third and fourth stack structures of Smith, as a means to provide threshold voltage tuning for state-of-the-art technology nodes (Smith, ¶ 0006), allowing for at least four designated channel types including high voltage PMOS channels, high voltage NMOS channels, low voltage PMOS channels and low voltage NMOS channels (Smith, ¶ 0063), and enabling a significant number of different threshold voltages to be incorporated into a CMOS design (Smith, ¶ 0100). 
Bao in view of Zhang and Smith does not teach a thickness of the second interfacial layer is less than a thickness of the first interfacial layer.
Zhang-777 teaches a second interfacial layer (¶ 0059: 906’) formed around each of semiconductor layers of a third stack structure (fig. 15: 906’ formed around semiconductor layers 108a”/108b”/108c” of stack 104”), the third stack structure comprised by an I/O device (¶ 0033), a thickness of the second interfacial layer is less than a thickness of a first interfacial layer (¶ 0047: 902) formed around each of semiconductor layers of a first stack structure (¶ 0059: 906’ of I/O device thicker than 902 of logic device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Zhang and Smith to include a thickness of the second interfacial layer less than a thickness of the first interfacial layer, as a means to provide improved I/O device designs for gate-all-around (GAA) transistors without degrading logic device performance (Zhang-777, ¶ 0005). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Zhang, Smith and Zhang-777 as applied to claim 3 above, and further in view of Frougier et al. (Patent No. US 9,991,352 B1).
Regarding claim 4, Bao in view of Zhang, Smith and Zhang-777 teaches the method of claim 3, comprising depositing the first interfacial layer around each of the semiconductor layers of the first stack structure and the second stack structure (Bao, ¶ 0061 & fig. 7: 218 deposited around 216a and 216b of respective stacks 214a and 214b).  Bao in view of Zhang, Smith and Zhang-777 further teaches the method provides 
Bao in view of Zhang, Smith and Zhang-777 does not teach the method further comprising trimming the semiconductor layers of the first stack structure and the second stack structure to reduce the thickness of the semiconductor layers of the first stack structure and the second stack structure before depositing the first interfacial layer around each of the semiconductor layers of the first stack structure and the second stack structure.
Frougier teaches trimming semiconductor layers of a first stack structure (108, similar to 216a and/or 216b of Bao) to reduce the thickness of the semiconductor layers of the first stack structure (col. 10 lines 34-36 & fig. 12: thinning process performed on stack of layers 108) before depositing a gate interface layer (col. 10 lines 58-63 & fig. 16: 134a, comprising materials similar to first interfacial layer 218 of Bao) around each of the semiconductor layers of the first stack structure (fig. 16: 134a deposited around trimmed semiconductor layers 108).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bao in view of Zhang, Smith and Zhang-777 with the semiconductor layer trimming of Frougier, as a means to provide designers with greater flexibility to produce devices that have different threshold voltages (as required by some IC products) by permitting the formation of additional work-function metals (or increasing their thicknesses) in the relatively larger space for gate materials (Frougier, col. 14 lines 5-10).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 5, Bao in view of Zhang, Smith, Zhang-777 and Frougier teaches the method of claim 4, wherein the trimming of the semiconductor layers of the first stack structure and the second stack structure includes reducing thicknesses of the semiconductor layers of the first stack structure and the second stack structure by about 5% to about 30% (Frougier, col. 10 line 59 through col. 11 line 6: various non-limiting embodiments include trimming 5-10% and 25-50%).
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed ranges overlap those disclosed by Frougier.

Allowable Subject Matter
Claims 7, 9-12, 21-24 and 26-29 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:

“before depositing the first interfacial layer around each of the semiconductor layers: depositing a hard mask over the semiconductor layers in the core area; trimming the semiconductor layers in the I/O area; and removing the hard mask over the semiconductor layers in the core area” as recited in claim 7,

“forming a protective layer around each of the second set of first semiconductor layers; and trimming the second semiconductor layers to reduce a thickness of each the second semiconductor layers prior to forming the first and second interfacial layers” as recited in claim 21, and

“forming a protective layer around each of the semiconductor layers of the third stack; and trimming the semiconductor layers of the first stack structure to reduce a thickness of each the semiconductor layers of the first stack structure prior to depositing the first interfacial layer around each of the semiconductor layers of the first stack structure and the second stack structure” as recited in claim 30.

Zhang teaches reducing thickness of I/O channels after forming interface layers 902/904 in a core/logic area (¶ 0059: 108a-c’’ has a reduced thickness compared to 108a-c’).  However, this thickness reduction is performed after forming interface layers 902 and 904.

Smith et al. (PG Pub. No. US 2019/0172751 A1) teaches trimming nanowires in a first region while masking nanowires in a second region (¶ 0045 & fig. 4), and adjusting channel widths in logic devices for Vt tuning (¶ 0039).  However, Smith does not teach forming the devices with dipole gate dielectric layers.

Frougier teaches trimming semiconductor layers (col. 10 lines 34-52), but is silent to depositing a hard mask over the semiconductor layers in a core area (as required by claim 8) or forming a protective layer around each of a second set of first semiconductor layers (as required by claim 25).

Claims 9-12, 22-24 and 26-29 depend on claims 7 and 21, and are allowed for implicitly including the allowable subject matter above.

Claim 30 contains limitations equivalent to the allowable subject matter indicated above, and is allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894